DETAILED ACTION
This office action is in response to the communication received on 01/29/2021 and an interview conducted 04/08/2021 concerning application no. 15/506,169 filed on 02/23/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/29/2021.  These drawings are acceptable.

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 17 – 50 directed to inventions non-elected without traverse in the reply dated 10/07/2020.  Accordingly, claim(s) 17 – 50 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 9 – 12, filed 01/29/2021, with respect to the drawing and specification objections and the 35 USC 103 rejections have been fully considered and are persuasive.  The drawing and specification objections and the 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claim(s) 1 – 3, 5, 6, 8 – 16 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other claim limitations, directly measuring balanced steady state free precession image phase data to calculate a phase transition curve associated with a target area for a range of frequencies that correspond to a phase transition band to allow determination of the optimal time window for determining proton resonance frequency shift and related temperature measurements, the window determination allowing faster determination of temperature while increasing the sensitivity of temperature measurements.
As noted by applicant on page 27 of the specification, “bSSFP temperature maps clearly show the rapid temperature increase and sharp, transient temperature profile across the focal spot, while the GRE temperature map fails to capture this level of detail due to its low temporal resolution.”  Therefore, the claimed method, directed to bSSFP thermometry is seen to be an improvement over spoiled gradient recalled echo thermometry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793